ALL-SOLID-STATE BATTERY LAMINATE

Primary Examiner: Gary Harris 		Art Unit: 1727       June 23, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 04/13/2022 was considered by the examiner.

Allowable Subject Matter

4.	Claims 1 & 3-7 are allowed.

 	The following is an examiner’s statement of reasons for allowance: 
 	The art made of record Kato US 2018/0233711 discloses an all-solid-state battery comprising a battery laminate composed of two or more battery units (see abstract and for instance figure 1b).  Each of which comprises a cathode comprising a cathode current collector layer (positive electrode and current collector) and a cathode layer [0015].  An anode (negative electrode) comprising an anode (negative) current collector layer and an anode layer [0015], and a solid electrolyte layer disposed between the cathode layer and the anode layer [0027].
However, Kato would not provide a teaching for the protrusion in the current collector having a reinforcing portion (22) as argued by applicant in response filed on 06/09/2022 and illustrated for instance in figure 4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GARY D HARRIS/           Primary Examiner, Art Unit 1727